Case: 14-40925      Document: 00513723917         Page: 1    Date Filed: 10/18/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-40925
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         October 18, 2016
                                                                           Lyle W. Cayce
JIMMY LEE SHARBUTT,                                                             Clerk

                                                 Petitioner–Appellant,

versus

N. VASQUEZ, Warden,

                                                 Respondent–Appellee.



                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:13-CV-514



 ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES


Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM: *

       This court affirmed the denial of Jimmy Sharbutt’s petition for habeas
corpus relief under 28 U.S.C. § 2241. Sharbutt v. Vasquez, 600 F. App’x 251



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40925    Document: 00513723917     Page: 2   Date Filed: 10/18/2016


                                 No. 14-40925

(5th Cir. 2015) (per curiam). The Supreme Court vacated and remanded “for
further consideration in light of” Mathis v. United States, 136 S. Ct. 2243
(2016). Sharbutt v. Vasquez, 136 S. Ct. 2538 (2016). On remand, we requested
letter briefs from the parties, who agree, albeit for different reasons, that
remand to the district court is proper.

      IT IS ORDERED that this matter is REMANDED for reconsideration in
light of applicable law, including the most recent developments in the law
pertaining to this dispute. We place no limitations on the matters the district
court may consider, as needed, on remand.




                                          2